  Case 1:19-cr-00203-NGG Document 5 Filed 04/04/19 Page 1 of 7 PageID #: 13
                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
AB:KCB                                               271 Cadman Plaza East
F. #2019R00436                                       Brooklyn, New York 11201



                                                     April 4, 2019

By ECF

The Honorable Roanne L. Mann
Chief United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

               Re:    United States v. Matthew Lipsky
                      Criminal Docket No. 19-MJ-235

Dear Chief Judge Mann:

               The government respectfully submits this letter in advance of a detention
hearing scheduled this afternoon with respect to defendant Matthew Lipsky. The
government respectfully requests that the defendant continue to be detained because he
presents a significant risk of nonappearance and is a danger to the community.

               The defendant was charged by complaint in the Eastern District of New York
on March 15, 2019, on one count of stalking in violation of Title 18, United States Code,
Section 2261A(2). On March 22, 2019, the parties appeared before the Honorable Linda K.
Caracappa, Chief United States Magistrate Judge for the Eastern District of Pennsylvania, for
the defendant’s initial appearance on the complaint and his removal to the Eastern District of
New York, pursuant to Fed. R. Crim. P. 5(c), in light of the defendant’s federal arrest having
occurred in the Eastern District of Pennsylvania. See Fed. R. Crim. P. 5(c)(2) (requiring
initial appearance to be in district of arrest when defendant is “arrested in a district other than
where the offense was allegedly committed”). At the defendant’s initial appearance, the
parties consented to the detention of the defendant pending his removal to the Eastern
District of New York.
     Case 1:19-cr-00203-NGG Document 5 Filed 04/04/19 Page 2 of 7 PageID #: 14



I.      The Charged Offense1

               In the winter of 2017, Jane Doe, an Assistant United States Attorney in the
Eastern District of Pennsylvania, and the defendant met and entered into a romantic
relationship. In October 2018, Jane Doe ended her relationship with the defendant after
learning he maintained one or more profiles on online dating applications, and after
discovering hotel receipts belonging to the defendant. Following their break-up, the
defendant began sending gifts to and calling and texting Jane Doe on a daily basis. After a
couple weeks of this behavior, on or about October 18, 2018, Jane Doe answered the phone
and asked the defendant to stop contacting her. The defendant represented to Jane Doe that
he would do so.
              But the defendant did not leave Jane Doe alone. Instead, the next day, on or
about October 19, 2018, a neighbor observed the defendant at Jane Doe’s home, which she
did not share with the defendant, and to which she had taken away the defendant’s key. Jane
Doe’s neighbor called the police. Shortly after this incident, Pennsylvania law enforcement
contacted the defendant and warned him that further unwanted correspondence with Jane
Doe would result in his arrest. The defendant indicated that he understood.
               However, the defendant again communicated with Jane Doe. On or about
October 27, 2018, Jane Doe travelled to John F. Kennedy International Airport (“JFK”) in
Queens, New York, to board a flight to Dakar, Senegal. When she arrived at the departure
gate at JFK, after going through security, she observed the defendant at the departure gate.
The defendant handed her a letter and requested that she read it. He informed her that he had
purchased a plane ticket to Senegal so that he could contact her. Jane Doe told the defendant
to leave. In the letter the defendant had handed to Jane Doe, he informed her that he had
purchased the “ticket next to you” on the flight to Senegal. Records from Delta Airlines
confirm this.
               On or about November 5, 2018, at approximately 5 a.m., Jane Doe returned to
JFK from Senegal. After exiting through U.S. customs, she observed the defendant inside
the airport terminal. She did not approach him, but instead walked toward a platform to
board a train. The defendant followed her. Jane Doe informed him that he was stalking her,
that she did not want him to communicate with her or follow her, and that she would seek
legal action against him. The defendant told her he was done. But three days later, the
defendant called Jane Doe and informed her he had left a bag for her on the front porch of
Jane Doe’s home, where Jane Doe discovered, among other things, a suicide note. She
called the police, who located the defendant in the vicinity of Jane Doe’s house and took him
to the hospital for treatment.
               Two days later, on or about November 10, 2018, Jane Doe received a
telephone call from a ranch at which she and the defendant had planned to visit prior to Jane

        1
         The factual recitation set forth below is, in large part, a summary of what is alleged
in the complaint.


                                               2
  Case 1:19-cr-00203-NGG Document 5 Filed 04/04/19 Page 3 of 7 PageID #: 15



Doe’s ending her relationship with the defendant. After their breakup, Jane Doe had
cancelled her reservation there. However, a representative from the ranch informed her that
the defendant had called the ranch to reinstate their reservation. Also during the defendant’s
hospitalization, he called Jane Doe and told her, among other things, that she should not have
called the police.
              On or about November 30, 2018, Jane Doe learned that the defendant had been
released from the hospital. On or about December 22, 2018, she received a phone call from
the defendant, again informing her of a contemplated suicide attempt. Jane Doe called the
police, who located the defendant, who again received treatment.
               On December 31, 2018, the defendant appeared in Pennsylvania state court
pursuant to charges of trespass, stalking and harassment. He was released on bond.
Critically, one of the conditions of his release was to have no contact, direct or indirect, with
Jane Doe, and to not be within one mile of Jane Doe’s home. He has violated the conditions
of that bond, and he has not stayed away from Jane Doe.
               Beginning in approximately December 2018, Jane Doe noticed that trash
appeared to be missing from her garbage can, which she places outside of her home for
pickup once per week. On or about February 11, 2019, Jane Doe contacted the police
regarding footprints she observed in the snow in and around her garbage can on the curb
outside of her home. February 11 would have been Jane Doe and the defendant’s
anniversary. Law enforcement reported that the footprints in the snow led to an area outside
of an abandoned house a few doors from Jane Doe’s residence.
                Less than a month later, on March 2, 2019, Jane Doe observed the defendant’s
car drive past a park near her home (the “Park”). Jane Doe had driven her own car to the
Park and had parked nearby. The next day, she was driving in her town when, while stopped
at an intersection, she again observed the defendant’s car drive near her own. Four days
later, she again saw the defendant’s car drive by the Park, where she had driven her own car.
Later that same evening, she drove her car to a restaurant in her town. As she was parked in
the parking lot of that restaurant, she saw the defendant’s car drive past her. She observed
the defendant’s facial profile in the car.
               The next morning, on or about March 8, 2019, Jane Doe discovered a GPS
tracking device underneath her car (the “Tracking Device”). Visible on the Tracking Device
was an IMEI number. Metadata obtained from the company servicing the Tracking Device
lists the name “Matthew Lipsky,” the defendant’s phone number, the defendant’s email
address and the defendant’s New York address as being associated with the Tracking Device.
Purchase information obtained from the company servicing the Tracking Device reveals that
the device was shipped to “Matthew Lipsky” to an address associated with the defendant in
Malvern, Pennsylvania.
              Jane Doe has changed the locks on her house. She has changed her garage
door entry code. She has installed a security system in her home. She has described herself




                                                3
      Case 1:19-cr-00203-NGG Document 5 Filed 04/04/19 Page 4 of 7 PageID #: 16



as feeling “terrorized” by the defendant’s actions. She feels scared for her own safety and
for the safety of her children.
             The defendant was arrested on or about March 8, 2019, pursuant to a
Pennsylvania state arrest warrant for stalking. He has remained in custody since that date.
II.      The Defendant’s Other Criminal Conduct

               In addition to the defendant’s pending state charges in connection with this
case—including the defendant’s violation of the no-contact order as part of the state bond—
the Chester County, Pennsylvania District Attorney’s office has informed the government
that they are currently investigating sexual assault charges against the defendant related to an
incident that allegedly occurred on March 1, 2019. Specifically, the victim (“Jane Doe 2”) in
that case reported chatting with the defendant on an online dating application, meeting with
him in person and returning to the defendant’s apartment. She reported having consensual
sex with the defendant and, thereafter, refusing to consent to anal sex. She reported that the
defendant nonetheless anally penetrated Jane Doe 2. She reported that she blacked out a few
minutes into the assault.
               The government has also learned that, in 2006, a complaint was filed with the
New York City Police Department against the defendant for harassment. The victim (“Jane
Doe 3”) reported that, while exiting Shea Stadium, she saw her ex-boyfriend, the defendant.
The defendant stated to her, in sum, “how dare you come to my stadium.” He approached
Jane Doe 3 and placed her in a headlock. Jane Doe 3, who thereafter moved to another state,
declined to press charges against the defendant. Agents have recently spoken to an
eyewitness to this incident, who confirmed the allegations made in the complaint.
III.     Legal Standard

               The Bail Reform Act of 1984, codified at 18 U.S.C. §§ 3141-3156, “requires
that an accused be detained pending trial where, following a hearing in accordance with
§ 3142(f), ‘the judicial officer finds that no condition or combination of conditions will
reasonably assure the appearance of the person as required and the safety of any other person
and the community.’” United States v. English, 629 F.3d 311, 318 (2d Cir. 2011) (quoting
18 U.S.C. § 3142(e)(1)). Generally, the government bears the burden of persuading the court
by a preponderance of the evidence that the defendant is a flight risk or by clear and
convincing evidence that the defendant is a danger to the community. United States v.
Mercedes, 254 F.3d 433, 436 (2d Cir. 2001).

              The government may proceed by proffer to establish facts relevant to a
detention determination. See United States v. Ferranti, 66 F.3d 540, 541 (2d Cir. 1995).
Furthermore, “[t]he rules of evidence do not apply in a detention hearing.” Id. at 542. As the
Second Circuit has explained:
               [I]n the pre-trial context, few detention hearings involve live testimony
               or cross examination. Most proceed on proffers. See United States v.


                                               4
  Case 1:19-cr-00203-NGG Document 5 Filed 04/04/19 Page 5 of 7 PageID #: 17



              LaFontaine, 210 F.3d 125, 131 (2d Cir. 2000). This is because bail
              hearings are “typically informal affairs, not substitutes for trial or
              discovery.” United States v. Acevedo-Ramos, 755 F.2d 203, 206 (1st
              Cir. 1985) (Breyer, J.) (quoted approvingly in LaFontaine, 210 F.3d at
              131). Indeed, § 3142(f)(2)(B) expressly states that the Federal Rules of
              Evidence do not apply at bail hearings; thus, courts often base detention
              decisions on hearsay evidence. Id.
United States v. Abuhamra, 389 F.3d 309, 320 n.7 (2d Cir. 2004).

               Whether detention is sought on the basis of flight or dangerousness, the Bail
Reform Act lists four factors to be considered in the detention analysis: (1) the nature and
circumstances of the crimes charged, (2) the history and characteristics of the defendant,
(3) the seriousness of the danger posed by the defendant’s release and (4) the weight of the
evidence against the defendant. See 18 U.S.C. § 3142(g). Specifically, in evaluating
dangerousness, courts consider not only the effect of a defendant’s release on the safety of
identifiable individuals, such as victims and witnesses, but also “‘the danger that the
defendant might engage in criminal activity to the detriment of the community.’” United
States v. Millan, 4 F.3d 1038, 1048 (2d Cir. 1993) (quoting legislative history).

IV.    Argument

              The defendant presents a risk of flight and a substantial danger to the
community, and should therefore remain in pretrial detention. His conduct—spanning a
period of months, if not years—demonstrates that there are no condition or combination of
conditions that can reasonably assure the safety of the community or the defendant’s
appearance in connection with this case.

               The charged offenses are very serious. The government estimates that the
defendant, even assuming he falls within the U.S. Sentencing Guidelines’ (the “Guidelines”)
Criminal History Category I, is facing a Guidelines range of 41 to 51 months’ incarceration.
Moreover, the government anticipates that he will face a one-year mandatory minimum if
convicted. See 18 U.S.C. § 2262(b)(6) (mandating at least one-year term of imprisonment
where defendant “commits the crime of stalking in violation of,” inter alia, a no-contact
order). More importantly, the defendant has stalked and scared Jane Doe for months. As
described above, she has felt terrorized week after week. The defendant pursued his crimes
despite repeated attempts by Jane Doe and by law enforcement to persuade the defendant to
stop.

               The defendant did not stop. Instead, his conduct escalated. And it escalated
despite criminal charges filed against him and despite a bond mandating that he not contact
Jane Doe. Instead of discontinuing contact with Jane Doe, he placed a GPS tracker under her
car, tracking her movements on a daily basis.




                                              5
     Case 1:19-cr-00203-NGG Document 5 Filed 04/04/19 Page 6 of 7 PageID #: 18



               Nor does the fact that Jane Doe was not yet injured at the time of the
defendant’s detention weigh in favor of his release. Rather, the defendant’s actions in this
case, in the open sexual assault case in Chester County and dating back as far as 2006 present
a deeply troubling history of violence against women. Indeed, the date that Jane Doe 2
reported being sexually assaulted by the defendant—March 1, 2019—was the same date that
the defendant made a payment to the company servicing the Tracking Device.

               Such actions demonstrate that the defendant presents a serious risk to the
safety of the community. Moreover, the defendant’s continued lack of compliance with
court orders indicates that there are no set of circumstances that can assure the defendant’s
compliance with the terms of a bond and his appearance in the present case.

              The government’s evidence in this case is strong, and favors detention. The
government is in possession of text messages and letters sent by the defendant to Jane Doe,
as well as numerous police reports documenting the encounters between them. The
government has received information from Delta Airlines and the company servicing the
Tracking Device corroborating Jane Doe’s statements. And a search warrant executed on the
defendant’s residence in Pennsylvania revealed, among other items, documents and
photographs relating to Jane Doe and a retail box for the Tracking Device.

               In sum, the nature of the charges in this case, the weight of the evidence
against the defendant and, critically, the defendant’s inability to comply with court orders
and the conditions of his release in the state case, combined with his willingness to engage in
criminal conduct while on release that case, all weigh heavily in favor of continued
detention.

V.      Conclusion

              For the reasons set forth above, the government respectfully submits that no
condition or combination of conditions will assure the defendant’s return to court or the




                                               6
  Case 1:19-cr-00203-NGG Document 5 Filed 04/04/19 Page 7 of 7 PageID #: 19



safety of the community and therefore requests that the court order that the defendant be
detained pending trial.




                                                  Respectfully submitted,

                                                  RICHARD P. DONOGHUE
                                                  Acting United States Attorney

                                           By:     /s/ Kayla Bensing
                                                  Kayla Bensing
                                                  Assistant U.S. Attorney
                                                  (718) 254-6279


cc:    John F. Carman, Esq. (by E-mail and ECF)
       Clerk of the Court (by E-mail and ECF)




                                              7
